Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156705(61)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re GUARDIANSHIP OF DOROTHY REDD                                                                   Richard H. Bernstein
  _________________________________________                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  GARY REDD,
           Appellant,
  v                                                                 SC: 156705
                                                                    COA: 335152
                                                                    Oakland Probate Court:
                                                                    2014-356995-GA
  JENNIFER CARNEY and NICHOLE LEGARDY,
  as Co-Guardians for DOROTHY REDD, a legally
  Incapacitated Person,
                Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 5,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2019
         a0128
                                                                               Clerk